Title: To George Washington from Guiseppi Ceracchi, 28 March 1795
From: Ceracchi, Guiseppi
To: Washington, George


        
          Sir
          ⟨soire⟩ 28 March 1795
        
        Objects of grandeur and elevation generaly meet with opposition by certain clas of people whose interests or principles been falsely founded are affraide or umiliated by any wirtuos action; evidence of this are Galileus, and Colombus who felt severily Priestcraft and Cortely prosecution for theyr famous discoveries.
        
        The Idea of the National Monument that I have consocrated to liberty, is comparatively to the objet in the same critical circumstance as were the discoveries on Heaven and Earth. Malicious ignorance as attacked my Projet and andevours to stop the advancement of it by discaraging my attivity, this suspicions arrises by the following istances. Mr Cabot before he live Philadelphia wrought me a note with this expression (the graet proget must absolutely fall for want of support) Mr Boudinot lately was not aschamed to rappresent it as the most fulish attempt, and on my remarking to him his contradiction by the sanction had given with his signature to the circular letter, he had the impudence to advance that he did it as many other Gentilmen only to ancorrge my feeling. fine moral principles for a man of his Station; Many other persons are not aschamed to rappresent America in a state of ignorance and poverty, contracted sentiments unworty to be citisens of this Country. Joining to this, the exstronary dalay of publishing the plan of Suscription which it show that the five Gentilmen, the Managers take very little interest upon the Subjet, and I have here Mr Bradford echos the same oppinions of Mr Boudinot; in recapitulating then the absolute decision of Mr Cabot, the false signature of Mr Boudinot, the incapacity of the Country and the couleness of the Manegers; Certenly this is an opposition that would abate the corage of a Lion—But if I think that on the opposite side I have Your approbation seconded by the principal Caracters that are acquainted with the plan; I must be convinced that has receved the most sacred Sanction and it as been thought by the most grandios Man tha such Magnificent plan which is properly fit to record the gratest event that ewer appened into the world.
        I have thought necessery, Sir to lay before your consideration the State of this businisses, in order to avoide mischief, I take the Liberty to sollicit Your Influence which only can disperse the clouds that conceal the truth. I am Sir with respect and Veneration your most obt Humbe St
        
          Jos. Ceracchi
        
      